Citation Nr: 1133438	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-17 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.  

2.  Entitlement to service connection for a left shoulder disorder.  

3.  Entitlement to service connection for a left hip disorder.  

4.  Entitlement to service connection for the residuals of a jaw fracture.  

5.  Entitlement to service connection for a right knee disability.  

6.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from February 1980 to February 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from several decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2005, the RO denied a claim for service connection for the left hip and found no new and material evidence for a claim for a bilateral knee disability.  In July 2006, the Veteran filed a notice of disagreement with this decision.  In November 2006, the RO denied a claim for service connection for a jaw disability.  In April 2008, the RO denied a claim for service connection for a bilateral shoulder disability and again denied the claim for the jaw disability.  The Veteran filed a notice of disagreement as to the April 2008 decision in July 2008.  

In September 2009, the Board found that new and material evidence had been received to reopen claims for service connection for a bilateral knee disability.  All of the claims listed on the title page were remanded.  The Board finds there has not been substantial compliance with the September 2009 Board remand.  

In April 2009, the Veteran testified before the undersigned at a Board hearing.  A transcript of the hearing has been associated with the file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The Veteran's service treatment records are unavailable in this case, with the exception of his dental records.  The Board recognizes there is a heightened duty to assist in such circumstances.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the Veteran's service treatment records have been destroyed.  See Russo v. Brown, 9 Vet.App. 46 (1996).  Also, evidence in the file tends to show that he is homeless.  

First, at the Board hearing in April 2009, the Veteran said the first time he was treated for the left hip after service was at Lake City VA and he has not received any private treatment for it.  (Transcript, p 10.)  He was treated there in 1984-85.  (Transcript, pp 11-12.)  He also got treatment for his knees immediately after leaving service at Lake City VA.  (Transcript, p 41.)  The claims file shows that records were requested from Lake City VA Medical Center (VAMC) in July 1984 and no records were found at the hospital.  A reference slip from Lake City VAMC stated that while the Veteran had not been admitted to the VAMC, he had been treated as an outpatient and his records were transferred to VAMC Gainesville in April 1984.  

On remand, the AMC should do a search for all VA outpatient treatment records from 1984 to 1985 at Lake City VA and Gainesville VA.  A negative reply is requested and should be placed in the file.  If pertinent records are found, please summarize these records for the VA examiner.  

In the December 2009 VA examination report, the examiner stated that the Veteran was noted to have minimal degenerative joint disease in the knees in 2005; about 20 years after discharge from service.  However, the evidence in the file shows the Veteran was first diagnosed with degenerative joint disease in October 1991.  

Some records do not show that the Veteran had knee concerns.  In December 1989, the Veteran was at Lake City Medical Center for mental health problems.  A physical examination and extremities were normal.  In May 1991, the Veteran was seen at VAMC Tampa; a physical examination showed normal extremities.  

But in October 1991, Dr. Josephs examined the Veteran.  The Veteran said he had bilateral knee pain from injuries he sustained while in service.  He said at the time they wanted to do surgery but he refused.  He claimed both knees become dislocated and he needed to have help putting traction on his lower leg to relocate his knees.  The knees did not dislocate at the office visit.  He had a positive anterior Drawer of the left knee consistent with anterior cruciate ligament rupture or partial rupture.  Medial and collateral ligaments were loose but remained stable.  The right knee demonstrated laxed ligaments of the lateral collateral and medial collaterals were intact.  X-rays for the right knee showed good joint space, minimal osteoarthritis and some degenerative joint changes and calcification over the lateral collateral ligament on the right.  The assessment was internal derangement of the right knee and bilateral derangement of the medial and lateral ligamentous structures of both knees.  

In January 1992, a SSA record showed that the Veteran had a history of bilateral knee pain with no surgeries, independent ambulation and a normal gait.  He could heel/toe walk and squat.  He had 5/5 strength.  There was bilateral laxity of the collateral ligaments and a positive anterior drawer on the right.  

As a result, the claims file should be returned to the VA examiner so that the information showing that the Veteran had knee symptoms earlier than 2005 may be considered.  Also, the examiner should state whether the changes to the knees seen on diagnostic tests are consistent with the Veteran's reported injuries in service.  

To summarize, the Veteran reported in a September 1991 SSA phone contact that he had an in-service injury in both knees; specifically torn ligaments.  At a June 2005 VA appointment, the Veteran complained of symptoms of bilateral knee discomfort.  He said he twisted his right knee in 1981 in service.  In 1983, he had left knee discomfort for a knee that was twisted during a fall when he was on duty in Europe.  Since that time he has had clicking and locking particularly when he used stairs.  At the April 2009 Board hearing, the Veteran said while in service he jumped off a second story roof and injured his right knee when it "collapsed" and "shattered."  (Transcript, pp 38-39.)  His knee was put in a brace cast for six months.  (Transcript, p 39.)  He said this was his right knee.  Id.  It was then diagnosed as a strain.  Id.  

For his left knee, he was "coming off a two-story" and his left knee "went out, collapsed."  (Transcript, p 40.)  He then had to wear a brace for the left knee.  Id.  He got treatment for his knees immediately after leaving service at Lake City VA; he said he was told he "tore" his knees and now has deteriorating joints and arthritis.  (Transcript, p 41.)  He said he did not hurt his knees after service.  (Transcript, p 42.)  On remand, the examiner should consider these reported injuries and state whether the findings on current diagnostic tests (degenerative joint disease of both knees) are consistent with these reported injuries.  

The examiner should also address whether the Veteran's reported injury to the shoulders is consistent with the current bilateral shoulder diagnosis.  For the left shoulder, an August 2005 VA orthopedic consultation showed an impression of impingement syndrome of the left shoulder with MRI evidence of a probable full-thickness tear of the supraspinus tendon, but not retracted.  July and October 2007 X-rays of the left shoulder were normal and unremarkable.  For the right shoulder, a July 2007 X-ray showed mild degenerative changes.  A November 2007 VA consultation for the right shoulder showed an impression of bicep tendonitis and a questionable SLAP lesion.  

At the April 2009 Board hearing, the Veteran said he injured his shoulders in service.  (Transcript, p 22.)  He said he had to lift 204 pound rounds and move artillery.  Id.  On remand, the examiner should consider this reported injury to the left and right shoulders and state whether the findings on current diagnostic tests are consistent with this reported injury.  

The examiner should also address whether the Veteran's reported injury to the left hip is consistent with the current diagnosis of "left hip strain" (found at the December 2009 VA examination).  No VA treatment records provide a diagnosis for the left hip, although the Veteran complained of pain in March and April 2005 VA records.  A March 2005 X-ray showed an essentially normal hip.  At the April 2009 Board hearing, the Veteran said he injured his left hip while he was in service.  (Transcript, p 3.)  He was in field artillery; he climbed in and out of tanks and moved ammunition.  (Transcript, p 4.)  He said his hip became very weak and "it just collapsed one time back to my knees."  Id.  

The Veteran failed to report to an examination for his jaw disability claim.  Unlike the rest of the service treatment records, the dental records (which document a fractured jaw in service) are available.  As mentioned above, there is evidence in the file that the Veteran is homeless.  In a July 2005 informal hearing presentation, the Veteran's representative stated that there has been no contact with the Veteran but requested that in light of the circumstances VA make additional efforts to contact the Veteran and reschedule him for an examination.  

On remand, the Veteran should be rescheduled for a VA examination for the jaw.  If the Veteran again fails to appear, the AMC should send the file for an opinion.  

As explained in the September 2009 Board remand, the April 2008 VA examination report seemed to relate a current jaw dysfunction to the Veteran's lack of teeth while at the same time stating that the in-service fracture is also related to the current jaw dysfunction.  The April 2008 VA examination report noted the Veteran was lacking teeth (he was "edentulous").  His service treatment records showed a mandible fracture in September 1980.  An X-ray showed a normal temporomandibular joint anatomy with well-healed bilateral angles of the mandible and no displacement of the jaw.  But there was loss of the maxillary alveolar bone consistent with generalized chronic periodontitis and resultant extractions.  

The examiner should be advised that compensation is only paid for loss of teeth due to loss of substance of the body of the maxilla or mandible as the result of trauma (or disease such as osteomyelitis) and not the loss of alveolar process as a result of periodontal disease.  See Note, 38 C.F.R. § 4.150, Diagnostic Code 9913.  The examiner should determine whether trauma has caused a loss of substance of the body of the maxilla or mandible resulting in a loss of teeth.  The examiner should also specifically identify whether the Veteran has any residual disability as a result of the jaw fracture in service.  

Compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to assure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Request VA outpatient treatment records from Lake City and Gainesville from 1984 to 1985.  If records are unavailable, a negative reply is requested and should be placed in the file.  This reply should include all steps taken to obtain the records.  

2. Return the claims file to the December 2009 VA examiner.  

For the bilateral knee disability, the examiner should note the October 1991 Dr. Joseph record and the January 1992 SSA record which shows symptoms and diagnoses for the Veteran's right and left knees.  The examiner should also review the Veteran's reported injuries, as summarized above.  The examiner should state: 

* whether the changes on recent imaging studies are consistent with the Veteran's reported injuries to the right and left knees in service and 
* whether it is at least as likely as not (i.e. at least a 50 percent probability or more) that the Veteran's current right and left knee disabilities were incurred in service.  

For the bilateral shoulder disability, the examiner should review the Veteran's reported injury as summarized above (having to lift 204 pound rounds and move artillery while in service).  The examiner should state: 

* whether the findings on current diagnostic tests are consistent with this reported injury and 
* whether it is at least as likely as not (i.e. at least a 50 percent probability or more) that the Veteran's current right and left shoulder disabilities were aggravated or incurred in service.  

For the left hip strain, the examiner should review the Veteran's reported injury as summarized above (climbing in and out of tanks, his hip "collapsing" to his knees).  The examiner should state: 

* whether the current findings on diagnostic tests are consistent with this reported injury (a March 2005 X-ray showed an essentially normal hip) and 
* whether it is at least as likely as not (i.e. at least a 50 percent probability or more) that the Veteran's current left hip strain was aggravated or incurred in service.  

The examiner should provide reasons based on facts for the conclusions reached.  If the prior examiner is not available schedule the Veteran for another VA examination and have the examiner address the above.

3.  Reschedule the Veteran for an examination to determine whether the Veteran has any residual disability as a result of the jaw fracture in service.  If the Veteran fails to report for the examination, send the claims file to an examiner for an opinion only based on the evidence in the file.  

The examiner should state: 
* whether the Veteran has loss of substance of the body of the maxilla or mandible (resulting in the loss of teeth) due to trauma; 
* whether there is loss of alveolar process as a result of periodontal disease; 
* whether the Veteran has any residual disability as a result of the jaw fracture in service; and 
* whether it is at least as likely as not (i.e. at least a 50 percent probability or more) that any temporomandibular dysfunction is related to the jaw fracture in service.  

The examiner should provide reasons based on facts for the conclusions reached.  

4.  Readjudicate the claims.  If any benefit on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for a response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

